Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2/8/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has neither shown the inventions as independent/distinct and there would be a search burden.  First, the Examiner would like to apologize for inadvertently restricting the claims under 35 USC 371 practices. However, under 35 USC 111(a), the inventions are distinct because there is no evidence of record that the method of group II is the only manner of making the granules of group I. Additionally, the methods of group II and the methods of group III appear to be unrelated methods.
If group I is found to be allowable, the method of group III will be considered for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to claim 1, it is unclear how to fully interpret the metes and bounds of the limitation “stock powder.” The only clear manner of interpreting what stock powder might comprise is found at the end of Example 1, wherein it is stated that the stock powder is formed from spray drying the fermentation broth, but it is unclear if other manners of powderizing a fermentation broth would also be included in the limitation “stock powder.” For example, lyophilization is an art accepted method of generating a powder from a fermentation broth, yet it is unclear if this would fulfil the limitation “stock powder.” For the sake of examining the claims on their merits, it will be assumed that any powderized Bacillus velezensis fermentation broth would fulfil the claim limitations.
With respect to claim 3, although the concentration 100 billion CFU/g is clear and not indefinite, the claims are drawn to a soluble granule and not the stock powder used to make the soluble granule. As such, the instant limitation is unclear because it does not inform the skilled artisan as to how much B. velezensis is in the final product.
Claims 2 and 4-8 are rejected insofar as they claim dependence on claim 1 and do not remedy the indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bristow (PGPub 2015/0126369) and Nam, et al (Journal of Microbiology and Biotechnology, 19, 520-524, 2009). Bristow provides for herbicidal compositions, wherein Bristow provides a listing of ingredients that are routinely found in water dispersible granules, and indicates that the artisan would be well-equipped to manufacture water dispersible granules. Specifically, Bristow indicates that the granules can include binders, disintegratants, dispersants, and fillers. See paragraph [0091]. Although Bristow does not list the relative quantities of each ingredient, Bristow’s B. velezensis, nor does he teach secondary metabolites; however, Bristow does teach herbicidal small molecules that may be identical to secondary metabolites that are produced by B. velezensis.
Nam teaches the biological control of Fusarium wilt by providing compositions comprising powderized B. velezensis and fillers including kaolin and carboxymethyl cellulose. See page 521, “Formulation of Antagonistic Bacteria” section. Nam does not teach binders, disintegrants, or dispersants.
It would be obvious to combine the soluble granule of Bristow with the bacterial agent of Nam because they are both concerned with control of plant-based pathogens. Since soluble granules have a clear utility in the art, as known by the ordinary artisan, it would be obvious to stably apply the bacterial culture of Nam to the art accepted manner of soluble granule creation, as described by Bristow.
With respect to claims 1 and 4, Nam teaches the B. velezensis stock powder, and Bristow teaches all of the claimed ingredients. Although Bristow does not appear to teach the relative concentrations of the claimed ingredients, based upon Bristow’s disclosure, all of these ingredients would be known and obvious to the ordinary artisan, suggesting that it would be easily optimizable.
With respect to claim 2, the instant claim appears to be drawn to a product-by-process limitation, wherein the claim defines the raw material used in the manufacture of the claimed stock powder. As there is nothing to suggest that any of these raw materials are found the stock powder, it would appear that the Applicant is claiming the product based upon the method of making, and the Applicant is directed to MPEP 2113. Since Nam teaches a fundamentally identical stock powder, the instantly claimed stock powder must be identical an obvious variant.
With respect to claim 3, Nam indicates that the stock powder is formed with a suspension containing 9x108 cfu/g. Although this value is less than the claimed value, there is nothing necessarily non-obvious about providing a bacterial sample that is highly concentrated. Furthermore, since the claim is drawn to the final soluble granule and not the composition used to make the granule, it is reasonable to suggest that the end-product claimed possesses an overlapping bacterial concentration.
With respect to claim 5, Bristow teaches the same binders. See paragraph [0091]. Although Bristow does not appear to teach the relative concentrations of the claimed ingredients, based upon Bristow’s disclosure, all of these ingredients would be known and obvious to the ordinary artisan, suggesting that it would be easily optimizable.
With respect to claim 6, Bristow teaches the same disintegrants. See paragraph [0091]. Although Bristow does not appear to teach the relative concentrations of the claimed ingredients, based upon Bristow’s disclosure, all of these ingredients would be known and obvious to the ordinary artisan, suggesting that it would be easily optimizable.
With respect to claim 7, Bristow teaches the same dispersants. See paragraph [0091]. Although Bristow does not appear to teach the relative concentrations of the claimed ingredients, based upon Bristow’s disclosure, all of these ingredients would be known and obvious to the ordinary artisan, suggesting that it would be easily optimizable.
With respect to claim 8, Bristow teaches a number of the same ingredients that the claim describes as “fillers;” however, the fillers explicitly taught by Bristow are different than the claimed fillers. Since a filler is, essentially, a bulking agent that would not be expected to interact with the active ingredient, the ordinary artisan would understand that the listing of fillers in Bristow is not exhaustive, and could include other items described by Bristow, like sodium chloride, and dextrin. See paragraph [0091].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651